DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, drawn to a method of producing an aluminum alloy product, in the reply filed on 05/11/2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/11/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163.03 V provides as follows: While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
In the instant case, broad genus claim is presented in the instant claims but the disclosure only describes a narrow species with no evidence that the genus is contemplated. Specifically, instant specification discloses an aluminum alloy product and the method of making it wherein the alloy has a specific compositional range. “In some cases, the aluminum alloy comprises about 0.5 to 2.0 wt. % Si, 0.1 to 0.4 wt. % Fe, up to 0.4 wt. % Cu, up to 0.5 wt. % Mg, 0.02 to 0.1 wt. % Mn, up to 0.02 wt. % Cr, up to 0.15 wt. % Ti, up to 0.1 wt. % Zn, up to 0.15 wt. % impurities, and Al. In some cases, the aluminum alloy comprises about 0.7 to 1.4 wt. % Si, 0.1 to 0.3 wt. % Fe, up to 0.2 wt. % Cu, up to 0.4 wt. % Mg, 0.02 to 0.08 wt. % Mn, up to 0.015 wt. % Cr, up to 0.05 wt. % Ti, up to 0.1 wt. % Zn, up to 0.15 wt. % impurities, and Al. In some cases, the aluminum alloy comprises about 1.0 to 1.4 wt. % Si, 0.12 to 0.20 wt. % Fe, up to 0.15 wt. % Cu, up to 0.35 wt. % Mg, 0.04 to 0.08 wt. % Mn, 0.01 to 0.02 wt. % Cr, up to 0.02 wt. % Ti, up to 0.04 wt. % Zn, up to 0.15 wt. % impurities, and Al. In some cases, the final gauge aluminum alloy product is an automobile body part. Described herein are highly-formable aluminum alloys comprising about 0.5 to 2.0 wt. % Si, 0.1 to 0.4 wt. % Fe, up to 0.4 wt. % Cu, up to 0.5 wt. % Mg, 0.02 to 0.1 wt. % Mn, up to 0.02 wt. % Cr, up to 0.15 wt. % Ti, up to 0.1 wt. % Zn, up to 0.15 wt. % impurities, and Al, wherein the aluminum alloy microstructure comprises a volume fraction of beta fibers of at least about 6%.” {See instant specification p.3:19-p.4:3}. However, the instant claims do not recite of this limitation or the species that were disclosed in the instant specification. Further, there is no evidence on the record that the genus is contemplated since instant disclosure does not teach of any other species that would be part of the genus such an Aluminum alloys high amounts of magnesium such as Alloy 5251, 5754, 5182 etc. Therefore, instant claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-17, instant claims recite the term “about” with respect to the reduction% (claims 1, 7), temperature (claims 3, 9, 10), thickness (claims 4, 6), fiber volume/ratio (claims 11-13), yield strength, tensile strength and elongation (claims 14-16)  and elemental composition (claim 17). MPEP 2173.05 provides that “In determining the range encompassed by the term "about" , one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, in another case, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).” However, there is no disclosure about the measurement techniques or the measurement error associated with the term “about” thereby making it unclear to determine the range of the constituent elements resulting in the claims not clearly setting forth the metes and bounds of the patent protection desired. Claims 2-17 are dependents of the above claims and thereby also indefinite.

Regarding claims 14-16, instant claims require the properties of the aluminum alloy product to be greater by at least about 3% (claim 15) or about 5% (claims 14, 16) than that of “an aluminum alloy prepared by a method including a final cold rolling step that results in a greater than 70% reduction in thickness from the intermediate gauge aluminum alloy to the final gauge aluminum alloy”. However, claim 1, the claim that the instant claims depend upon, recites the limitation of “an about 40% to about 70% reduction in thickness from the intermediate gauge” which means that the term “about 70% reduction” would provide for values above 70% since the term “about” in “about 70%” provides some level of uncertainty (see 112(b) rejection above). Therefore, it is unclear how instant claims can require the properties to be greater than what is produced by greater 70% since instant claim 1 allows for a range higher than 70% reduction due to the term “about 70%”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 and 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2017/283913 A1 of Koshino (US’913) cited in the IDS.
Regarding claim 1, US 2017/283913 A1 of Koshino (US’913) teaches [0001] “an Al—Mg—Si aluminum alloy sheet having excellent formability” and [0107]-[0135] a method of making it which reads on “A method of producing an aluminum alloy product” of the instant claim.
The prior art further teaches that the method comprises 
[0111] Initially, in the melting and casting process, a molten aluminum alloy melted and adjusted so as to have a chemical composition within the 6xxx-series chemical composition range is cast. The casting technique is selected as appropriate flow common melting-casting techniques such as continuous casting and semicontinuous casting (direct chill (DC) casting).
[0113] Next, the aluminum alloy ingot after casting is subjected to homogenization prior to hot rolling.
[0114] Hot rolling is performed after the homogenization.
[0117] The hot rolling includes a rough rolling process and a finish rolling process of the ingot, according to the target sheet thickness after rolling.
[0122] Next, the hot rolled sheet is subjected sequentially to primary cold rolling, process annealing (intermediate annealing), and secondary cold rolling to give a cold-rolled sheet (including one in the form of a coil) having a desired final sheet thickness. The cold rolling process is preferably performed so that the ratio of B to A is 0.7 or more, where A represents the rolling reduction of the primary cold rolling before the process annealing; and B represents the rolling reduction of the secondary cold rolling after the process annealing.
[0123] The secondary cold rolling after the process annealing is preferably performed at a rolling reduction (B) of 30% or more.  Further, the prior art teaches specific examples, Example 5,wherein the reduction % in primary rolling and secondary rolling are 54.0% and 37.9% respectively as well as Example 7,wherein the reduction % in primary rolling and secondary rolling are 41% and 52% respectively (See Table 2) . A specific example in the prior art which is within a claimed range anticipates the range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I. 
Therefore, the prior art anticipates the instant claim and its limitations. 
Regarding claims 2 and 3, the prior art teaches “[0122] Next, the hot rolled sheet is subjected sequentially to primary cold rolling, process annealing (intermediate annealing)” and teaches in Table 2 that Example Number 5 and 7 undergoe process annealing at 440°C and 400°C thereby anticipating the instant claims. . A specific example in the prior art which is within a claimed range anticipates the range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I.
Regarding claim 4, the prior art teaches that Example 7,wherein the reduction % in primary rolling and secondary rolling are 41% and 52% respectively (See Table 2) and it starts with [0142] a thickness of 3.5 mm. This means that the thickness after the primary rolling is 2.065mm thereby anticipating the instant claimed limitations. A specific example in the prior art which is within a claimed range anticipates the range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I.

Regarding claim 5, the prior art teaches that its alloy is solution treated {See Table 2} thereby anticipating the instant claim.
Regarding claim 6, the prior art teaches that Example 7,wherein the reduction % in primary rolling and secondary rolling are 41% and 52% respectively (See Table 2) and it starts with [0142] a thickness of 3.5 mm. This means that the thickness after the primary rolling is 2.065 mm and the thickness after the secondary rolling is 1.0 mm thereby anticipating the instant claimed limitations. A specific example in the prior art which is within a claimed range anticipates the range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I.
Regarding claim 7, the prior art teaches specific examples, Example 5,wherein the reduction % in primary rolling and secondary rolling are 54.0% and 37.9% respectively as well as Example 7,wherein the reduction % in primary rolling and secondary rolling are 41% and 52% respectively (See Table 2) thereby anticipating the instant claimed limitations. A specific example in the prior art which is within a claimed range anticipates the range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I. 
Regarding claim 8, the prior art teaches “[0111] Initially, in the melting and casting process, a molten aluminum alloy melted and adjusted so as to have a chemical composition within the 6xxx-series chemical composition range is cast. The casting technique is selected as appropriate flow common melting-casting techniques such as continuous casting and semicontinuous casting (direct chill (DC) casting).” thereby reading on the instant claimed limitations.
Regarding claim 9, the prior art teaches “[0142] Subsequently, the ingots were subjected to homogenization at 550° C. for six hours in common in each sample,” thereby reading on the instant claimed limitations. See MPEP § 2131.03 I.
Regarding claim 10, the prior art teaches Example 5 and 7 undergoing hot rough rolling at temperatures of 470°C which reads on the instant claimed “about 500°C” of the instant claim.
Regarding claim 17, the prior art teaches a specific example, Example Number 5 and Example Number 7 in Table 1, with a composition that lies within the claimed compositional range of the instant claim thereby anticipating the alloy of the instant claims. A specific example in the prior art which is within a claimed range anticipates the range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2017/283913 A1 of Koshino (US’913).
Regarding claims 11-16, it is noted that the prior art is silent regarding fibers and the comparison of the properties (tensile strength, yield strength and elongation) as claimed in the instant claims.
MPEP § 2112 III provides that     A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103, expressed as a 102 /103  rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 /103  rejection is appropriate for these types of claims as well as for composition claims. See MPEP § 2112 III.
In addition, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition (Example 5, 7 of prior art vs. instant specification p.3:19-p.4:3) and b) the claimed and prior art products are produced by identical or substantially identical processes (See claim 1 analysis above). Moreover, the prior art teaches that Example 5 has YS of 115 MPa, TS of 218 MPa and elongation of 30% (Table 3) which would meet what is taught in the instant speficiation of “In some examples, the aluminum alloy products have a yield strength of about 100 MPa or greater when in, for example, a T4 temper.” “In some examples, the aluminum alloy products have an ultimate tensile strength of about 200 MPa or greater when in, for example, a T4 temper.” and “In some cases, the aluminum alloy products can have a uniform elongation of at least about 20% and up to about 30% when in, for example, a T4 temper.”
Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 of U.S. Patent No. US 10280495 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent reveal a method of production of an aluminum alloy fin material wherein the alloy has substantially identical composition and substantially identical method steps including the rate of first and cold rolling. With respect to the claimed properties of claims 11-16, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition  and b) the claimed and prior art products are produced by identical or substantially identical processes.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of copending Application No. 16/434984 (reference application). claim comparison done using US Patent Application Publication US 2019/0376165 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application reveal a method of production of an aluminum alloy fin material wherein the alloy has substantially identical composition and substantially identical method steps including the rate of first and cold rolling. With respect to the claimed properties of claims 11-16, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition  and b) the claimed and prior art products are produced by identical or substantially identical processes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733